       Case 3:20-cv-00108-BSM Document 6 Filed 08/13/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

GEORGE E. ADAMS, III                                                       PLAINTIFF
ADC #154094

V.                          NO. 3:20-CV-00108-BSM

KAREN SHARP, et al.                                                     DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 13th day of August, 2020.



                                                 _______________________________
                                                 UNITED STATES DISTRICT JUDGE
